Citation Nr: 0024607	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  93-16 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for arthritis, bilateral 
hips.

3. Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946 and from February 1947 to January 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1. The claim for service connection for bilateral defective 
hearing is not supported by cognizable evidence showing 
that the disability was present in service or is otherwise 
of service origin.

2. No competent evidence has been submitted to show that the 
veteran currently has arthritis of the hips.

3. The appellant has presented a plausible claim for service 
connection for residuals of a low back injury.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.385 (1999).

2. The claim of entitlement to service connection for 
arthritis, bilateral hips, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

3. The claim for service connection for residuals of a low 
back injury is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  In addition, certain diseases, such as organic 
diseases of the nervous system, including sensorineural 
hearing loss and arthritis, when manifest to a compensable 
degree within one year after the veteran's discharge from 
military service, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (1999).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The initial inquiry is whether the claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
See Murphy, supra, 1 Vet. App. at 81.  A claimant cannot meet 
this burden imposed by section 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Factual Background

Hearing Loss:  The veteran's service medical records contain 
no evidence of complaints or treatment for hearing problems 
during either period of service.  For his first period of 
service, the veteran's November 1942 enlistment and January 
1946 separation examination reports reflect that his ears 
were normal and his hearing was 15/15 for each ear during 
whispered voice testing.  During his second period of 
service, the veteran's February 1947 enlistment examination 
report notes that he had no ear abnormalities and his hearing 
was 20/15 for each ear during whispered voice testing.  A 
June 1947 treatment report reflects that the veteran sought 
treatment for a painful left ear.  It is further noted that 
he complained of trouble with this ear since a foreign body 
had been lodged therein about one and one half years 
previously.  His January 1950 examination for discharge shows 
that the veteran's ears were N.S.A. (no significant 
abnormalities) and his hearing was 15/15 in each ear for 
whispered and spoken voice at 15 feet.  

An April 1986 report of VA audiological examination notes 
that the veteran "lost hearing in 1969 secondary to 
bloodclot" in the left ear.  It is also noted that the 
veteran had a history of noise exposure. On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60

85
LEFT
45
50
50

95

Speech audiometry revealed speech recognition ability of 88 
percent in each ear.

VA outpatient treatment records show that the veteran 
requested hearing aids in December 1988.  A July 1989 
treatment report reflects that he was seen for a hearing aid 
evaluation in the Audiology Service and was issued binaural 
hearing aids.

A March 1990 report of VA examination includes the examiner's 
comment that the veteran was found to "have a rather severe 
bilateral hearing loss" when examined in April 1986.  The 
diagnoses include hearing loss, bilateral, confirmed by 
previous compensation evaluation conducted in 1986.  It is 
also noted that the veteran was wearing bilateral hearing 
aids. 
 

On audiological evaluation in June 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
100
105
LEFT
50
55
65
80
90

Speech audiometry revealed speech recognition ability of 84 
percent in each ear.

During his March 1994 personal hearing at the RO, the veteran 
recalled that, prior to February 1960, his hearing bothered 
him because he would fire 200 to 500 rounds on Saturday 
mornings while he was on the "rifle team" in Hawaii.  He 
testified that he received hearing aids in 1988.  

A March 1997 VA Summary Report of Examination for Organic 
Hearing Loss shows that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
65
100
105
LEFT

55
60
75
100

Speech audiometry revealed speech recognition ability of 76 
percent in each ear.  The diagnosis was sensorineural hearing 
loss secondary to acoustic trauma.

Back and Hips:  The service medical records for the veteran's 
first period of service show that his spine and extremities 
were clinically normal upon enlistment in November 1942.  A 
July 1943 treatment report reflects that the veteran was 
admitted with a diagnosis of contusion, left kidney.  It is 
noted that he injured the left side of his back as a result 
of jumping from a truck without waiting for it to stop.  
Physical examination revealed a tender left lumbar muscle at 
the level of L3 as well as tenderness in the left 
costovertebral area.  X-ray examination of the back was 
negative and tenderness of the muscles had subsided by the 
time of discharge.  The veteran's January 1946 report of 
separation examination shows that his spine and extremities 
were clinically normal.  Similarly, the February 1947 report 
of examination for the veteran's second period of service 
reflects that he had no musculoskeletal defects.  A March 
1948 radiologic report reflects that, upon examination of the 
veteran's cervical spine, an AP (anterior-posterior) view was 
unsatisfactory but the lateral view showed no abnormality.  
An August 1948 treatment report notes that the veteran had a 
bruise of the right sacroiliac joint and an X-ray of the 
pelvis was requested.  An August 1948 report of X-ray of the 
right hip shows that the veteran's sacroiliac joints appeared 
negative but there was some evidence of a spondylolisthesis 
of the last lumbar vertebra on the sacrum.  There also 
appeared to be an abnormal amount of lordosis.  A November 
1948 report of physical examination reflects that evaluation 
of the veteran's bones and joints as well as his muscular 
system was negative.  The veteran's January 1950 report of 
discharge examination notes that his spine and extremities 
were N.S.A.

VA outpatient treatment records, dated from May 1984 to April 
1986, include a May 1984 treatment report which shows that 
the veteran sought treatment for a two week history of 
gradual right hip pain and stiffness.  It is further noted 
that the veteran reported a history of treatment at the same 
facility for similar trouble in the 1960's.  He characterized 
his previous symptoms as "bursitis" and recalled that he 
had been injected with cortisone.  The veteran stated that he 
had had no difficulty until recently.  He also reported that 
he worked as a driver on heavy equipment and was required to 
sit on his right hip area a great deal.  A subsequent 
treatment report, the date of which is illegible, reflects 
that the veteran continued to complain of pain in the hip 
joint area.  It is further noted that X-ray examination of 
the hips showed small sclerotic densities in the right 
ischeon region.  This treatment record includes the 
examiner's conclusion that this was consistent with 
degenerative joint disease or bursitis.  In June 1984, the 
veteran complained of a 7 month history of right hip pain.  
He reported that he had experienced similar symptoms in 1961.  
X-ray examination showed "good joint."  The impression was 
greater trochanter bursitis.  In March 1986, the veteran 
complained of a two year history of right shoulder and right 
hip pain.  It was noted that he had received shots of 
cortisone in the hip.  The diagnosis was arthritis.  

Upon VA examination in April 1986, the veteran complained of 
marked low back and right shoulder pain during the past 
several years as well as pain which radiated into his right 
lower extremity. The examiner noted that X-ray examination of 
the lumbosacral spine showed a marked spondylolisthesis with 
a forward displacement of the body of L5 on S1 of 
approximately 2-3 centimeters with marked narrowing of the 
L5-S1 space and the degeneration of the articular facets in 
the low lumbar spine.  X-rays of the veteran's pelvis showed 
no abnormality in the hip joints.  The diagnoses included 
second degree spondylolisthesis L5 on S1 with a marked degree 
of low back pain and right buttock and posterior right thigh 
pain.  Moderate to marked degree of back function.  

An April 1986 VA Radiologic Consultation Report notes that 
the veteran's pelvis, sacroiliac joints, and hips were 
normal.  It is also noted that there was bilateral 
spondylolysis of L5 with a Grade 3 spondylolisthesis, the L4 
disc space was narrow posteriorly, and small osteophytes were 
noted off the anterior superior corners of L4 and L5.  No 
fracture or destructive lesion was seen.  The examiner's 
conclusions included normal pelvis and bilateral 
spondylolysis of L5 with a Grade 3 spondylolisthesis and mild 
narrowing of the L4 disc space posteriorly.  

Upon VA examination in March 1990, the veteran complained of 
constant low back and bilateral hip pain.  Examination of the 
musculo-skeletal system revealed limited movement of the 
lumbosacral spine.  The diagnoses included spondylolisthesis 
lumbosacral spine with evidence of degenerative arthritis on 
X-ray testing performed in April 1986.  

VA outpatient treatment records, dated from February 1988 to 
June 1992, are silent with respect to complaints or treatment 
referable to the low back or hips.  

During his March 1994 personal hearing at the RO, the veteran 
recalled that he first hurt his lower back and kidneys as a 
result of jumping off from the back of a truck, slipping on 
ice, and coming down on his "tailbone."  He also recalled 
that he injured his back for a second when he was knocked off 
from a pile of plywood while serving in the South Pacific.  
He testified that his back problems never really cleared up 
after these injuries and that his current back impairment is 
manifested by an occasional inability to straighten up as 
well as an inability to lift anything heavier than his hat.  
He stated that he began receiving cortisone shots for his 
back impairment in about 1955.  The veteran subsequently 
stated that he had not started treatment for his back.  He 
also recalled that he injured his hips while playing football 
during service and that his current hip impairment is 
manifested by locking, bilaterally.  He stated that he has 
received cortisone shots in each hip.  The veteran testified 
that he has been told by a physician that he has arthritis in 
his hips.  

Upon VA joints examination in March 1997, the veteran 
complained of chronic low back pain.  The examiner noted that 
the veteran's complaints of hip pain was actually pain in the 
gluteal region.  Examination of the spine demonstrated normal 
contour, slight lumbosacral tenderness, and no perivertebral 
muscle spasm or rigidity.  Examination of the hips 
demonstrated no palpable abnormality.  The impression 
included lumbar spondylosis and bilateral hip condition 
without clinical abnormalities on examination.  The examiner 
commented that no intrinsic hip abnormalities were found upon 
clinical examination.  X-ray examination of the lumbar spine 
showed Grade II/III L5-S1 spondylolisthesis, L5 
spondylolysis, loss of L5 disk space, and loss of height 
posteriorly L5 vertebral body.


Analysis

Hearing Loss:  For the purpose of applying the laws 
administered by VA, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for hearing loss is not 
well grounded.

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  The veteran was not treated for or 
diagnosed with hearing problems during his period of active 
duty.  Moreover, the medical evidence on file shows that 
hearing loss was first noted many years after the veteran's 
discharge from active duty.  Clearly, a chronic hearing loss 
was not noted during service and, inasmuch as hearing loss 
was not shown until many years after his discharge, 
continuity of symptomatology since service is not applicable.

The veteran's account of noise exposure during service are 
presumed credible for the purpose of determining whether his 
claim is well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Further, 
the medical evidence shows that the veteran has a current 
hearing loss disability pursuant to 38 C.F.R. § 3.385.  
However, no competent medical nexus evidence is on file which 
relates the veteran's current hearing loss disability to his 
period of active duty, to include his noise exposure therein.  
Without such an opinion, the Board must find that the 
veteran's claim is not well grounded.  Caluza at 506.

The only evidence to support the claim are the contentions of 
the veteran.  Issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground 
this claim.  Grottveit at 93; Caluza at 504.

Hips:  After a comprehensive review of the records, the Board 
concludes that a well-grounded claim of service connection 
for arthritis of the hips has not be presented.  There is no 
evidence that the appellant suffered from any hip disorders 
or injuries during service or that he developed arthritis of 
the hips within 1 year following separation from service.  
The veteran believes that he has arthritis of the hips as a 
result of injury in service; however, there is no medical 
evidence of such an injury during service.  The evidence 
includes numerous VA outpatient treatment records which do 
not show that he had disability of the hips due to disease or 
injury in service.  Moreover, on the most recent VA 
examination in May 1997, the examiner noted that the 
veteran's complaints of hip pain was actually pain in the 
gluteal region and examination of the hips demonstrated no 
palpable abnormality.  The examiner concluded that no 
intrinsic hip abnormalities were found upon clinical 
evaluation.  Accordingly, absent medical evidence 
establishing a current disability of the hips and a nexus 
between the current disability and service, a well-grounded 
claim has not been presented.

The Board has considered the veteran's statements that he has 
a bilateral hip disorder which is attributable to his period 
of service.  Although the veteran's statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran's assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
findings in service or thereafter which are indicative of a 
bilateral hip impairment.  As noted above, the veteran lacks 
the medical expertise to offer an opinion as to the existence 
of current medical pathology, as well as to medical causation 
of any current disabilities.  Id.  In the absence of 
competent evidence of a currently hip disability and 
continuity of relevant symptomatology, service connection is 
not warranted for a bilateral hip disorder.

For the reasons stated above, the Board finds that the claims 
of entitlement to service connection for bilateral hearing 
loss and arthritis, bilateral hips, are not well grounded and 
must be denied.  As the veteran has not submitted the 
evidence necessary for well-grounded claims, a weighing of 
the merits of the claims are not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in its notice of rating decision and the 
statement and supplemental statements of the case.  The 
discussion above informs the veteran of the types of evidence 
lacking and which he should submit for a well-grounded claim.  

The Board has examined all the evidence of record with a view 
toward determining whether the appellant notified VA of the 
possible existence of information which would render his 
claim plausible.  In this regard, it is noted that the RO has 
attempted to obtain copies of the veteran's VA treatment 
records from 1951 to 1984.  However, in September 1994, the 
Records Management Clerk from the Dallas VA Medical Center 
replied that the "St. Louis Records Center" had indicated 
that the requested records had been destroyed by fire.  The 
Board finds that there is no information regarding the 
possible existence of other evidence which would render the 
veteran's claim plausible.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

Back:  With regard to the claim of entitlement to service 
connection for residuals of a low back injury, the Board 
finds that this claim is well grounded and a remand for 
additional development is warranted.  Specifically, the 
veteran's service medical records show that he was treated 
for a low back injury in July 1943 and, while being treated 
for a bruise of the right sacroiliac joint in 1948, X-ray 
examination showed some evidence of a spondylolisthesis of 
the last lumbar vertebra on the sacrum.  The veteran's 
statements of record attest to a continuity of symptomatology 
thereafter and there is a current diagnosis, based on X-ray 
findings, of spondylolisthesis L5 on S1 with a marked degree 
of low back pain, right buttock, and posterior right thigh 
pain. 

Review of the record reflects that the RO considered the 
diagnosis of spondylolisthesis and denied entitlement to 
service connection for residuals of a low back injury on the 
grounds that this condition was congenital or developmental 
in nature.  However, there is no medical opinion on this 
matter of record.  Accordingly, further development is 
required in this regard.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions).

In this regard, the Board notes that, while 38 C.F.R. §  
3.303(c) provides that congenital or developmental defects 
are not diseases or injuries for the purpose of establishing 
entitlement to service connection, a July 1990 VA General 
Counsel Precedent Opinion has held that service connection 
may be granted for disease, but not defects, which are 
congenital, developmental, or familial in origin when the 
evidence establishes that the disorder was incurred in or 
aggravated by active service.  See VAOGCPREC 82-90 [O.G.C. 
Prec. 82-90].

The General Counsel opinion also defined the term defect for 
VA service connection adjudication purposes as structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature, as distinguished from a disease which 
was noted to have been broadly defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  Id.  
[citing Dorland's Illustrated Medical Dictionary 385 [26th 
Ed. 1974.]].

Based upon the above, the Board finds that the appellant has 
presented a well grounded claim for service connection for a 
low back disability.  38 U.S.C.A. § 5107; Epps.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for arthritis, bilateral 
hips, is denied.

The claim of entitlement to service connection for residuals 
of a low back injury is well grounded.  To this extent only, 
the appeal is granted.


REMAND

As the claim of entitlement to service connection for 
residuals of a back injury is well grounded, VA may undertake 
development to assist the appellant in developing facts 
pertinent to his claim.  See Morton, 12 Vet. App. at 486 
(1999).  Based upon the particular facts of this claim, the 
Board is of the opinion that further evidentiary development 
is necessary.  In this respect, the appellant should be 
afforded VA orthopedic examination, conducted with benefit of 
review of the claims folder, in order to determine the nature 
and etiology his back disability.

Accordingly, the case is REMANDED for the following:

1.  The RO should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may 
possess additional records of 
treatment pertinent to his claim that 
are not already of record.  After 
securing any necessary authorization 
from the veteran, the RO should 
attempt to obtain copies of the 
treatment records identified by the 
veteran.

2.  When this development is completed, 
the appellant should be scheduled for VA 
orthopedic examination in order to 
determine the nature and etiology of his 
back disability. Thereafter, the RO should 
schedule the veteran for a VA examination 
to determine the current nature and 
etiology of all current low back 
pathology.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail. An opinion should be provided 
regarding the likelihood that any current 
chronic low back disorder had its onset in 
service or its otherwise related thereto. 
Attention is directed to the x-ray finding 
of spondylolisthesis in August 1948.

The claims file, including a copy of 
this remand, should be made available 
to the examiner before the 
examination, for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

3.  The appellant is hereby advised 
that, in the event he fails to report 
for a scheduled VA examination without 
good cause, his original claim shall 
be rated based upon the evidence of 
record.  38 C.F.R. § 3.655(b) (1999).

4.  Thereafter, the RO should 
readjudicate the issue of entitlement 
to service connection for a low back 
disability.  If the benefit sought on 
appeal is not granted, the RO should 
issue a supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to 
respond.  

The case should then be returned to the Board for further 
consideration.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

